UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of February , 2017 Commission file number 333-155319 PETROBRAS ARGENTINA S.A. (Exact Name of Registrant as Specified in its Charter) Maipú 1, 22 S.S. Floor (C1084ABA) Buenos Aires Argentina (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes No X “This Form 6-K for Petrobras Argentina S.A. (“Petrobras” or the “Company”) contains: Exhibit 1 Letter dated February 16, 2017, addressed to the National Securities Commission (Comisión Nacional de Valores) and Buenos Aires Stock Exchange (Mercado de Valores de Buenos Aires), entitled “Relevant Fact. Corporate Intragroup Reorganization.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PETROBRAS ARGENTINA S.A. Date:February 17, 2017 By: /s/ Ricardo Alejandro Torres Ricardo Alejandro Torres Title: Co-Chief Executive Officer
